J-S47037-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                   Appellee                :
                                           :
          v.                               :
                                           :
DARNELL LAMONT DOSS,                       :
                                           :
                   Appellant               :
                                           :      No. 194 MDA 2019

                  Appeal from the PCRA Order January 8, 2019
                in the Court of Common Pleas of Dauphin County
               Criminal Division at No(s): CP-22-CR-0005032-2009

BEFORE: STABILE, J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                    FILED FEBRUARY 19, 2021

      Darnell Lamont Doss (Appellant) appeals from the January 8, 2019

order denying his petition filed under the Post Conviction Relief Act (PCRA),

42 Pa.C.S. §§ 9541-9546. We affirm.

      In light of our disposition of the issues raised in Appellant’s appeal, we

summarize only the pertinent procedural history and not the underlying

facts. Following a jury trial where Appellant proceeded pro se supported by

stand-by counsel, the jury found Appellant guilty of possession with intent to

deliver   a    controlled   substance   (PWID),   unlawful   possession   of   drug

paraphernalia, and possession of marijuana. On October 28, 2010, the trial

court sentenced Appellant to one-and-a-half to three years of imprisonment

for the PWID count; one year of intermediate punishment for the

paraphernalia count consecutive to his incarceration on the PWID count; and


* Retired Senior Judge assigned to the Superior Court.
J-S47037-20

no further penalty on the marijuana count. Appellant’s stand-by counsel was

appointed to represent him post-trial and on appeal. Appellant did not file a

post-sentence motion. Appellant filed an appeal presenting a challenge to

the weight of the evidence. On September 19, 2011, this Court dismissed his

appeal based upon Appellant’s failure to ensure that a necessary video was

part of the certified record.

      Appellant filed pro se a PCRA petition on October 9, 2012. New

counsel, Jennifer Tobias, Esquire, was appointed. The PCRA court ultimately

reinstated Appellant’s post-sentence and direct appeal rights nunc pro tunc.

Following the denial of a post-sentence motion, Appellant filed an appeal

nunc pro tunc on April 17, 2013. This Court affirmed his judgment of

sentence on March 27, 2014. Commonwealth v. Doss, 100 A.3d 320 (Pa.

Super. 2014) (unpublished memorandum). Appellant did not file a petition

for allowance of appeal to our Supreme Court.

      Appellant filed pro se the instant PCRA petition on April 3, 2017.

Damian DeStefano, Esquire, was appointed to represent Appellant. Attorney

DeStefano filed a motion to withdraw and a “no-merit” letter pursuant to

Turner/Finley.1 In the “no-merit” letter, counsel explained, inter alia, why

he believed the current PCRA petition was time-barred. On February 16,

2018, the PCRA court issued notice of its intent to dismiss the petition as



1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                    -2-
J-S47037-20

untimely-filed without a hearing per Pa.R.Crim.P. 907, and granted counsel’s

request to withdraw. Despite Attorney DeStefano’s withdrawal, after

receiving an email from Appellant with Appellant’s objections to the

proposed dismissal, Attorney DeStefano filed the objections on Appellant’s

behalf. Appellant also pro se filed a response on May 8, 2018. Following

review of the responses, the court entered an order on May 24, 2018

denying PCRA relief.

        For reasons explained infra, Appellant did not receive this dismissal

order. Thus, approximately six months later on December 24, 2018,

Appellant filed pro se a petition to compel a ruling on his PCRA petition. The

PCRA court denied the petition as moot on January 8, 2019, and re-sent the

May 24, 2018 order to Appellant. Appellant filed a notice of appeal pro se on

January 30, 2019.2

        Before we address the substantive issues raised by Appellant, we must

determine the timeliness of the filing of Appellant’s notice of appeal. See

Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa. Super. 2015)

(explaining that the timeliness of an appeal impacts our jurisdiction). Rule

902 requires a notice of appeal to be filed within 30 days after the entry of

the order from which the appeal is taken. Pa.R.A.P. 902(a). Appellant’s

notice of appeal is untimely-filed on its face, having been filed well past this

timeframe. In the notice, however, Appellant explained that he initially did

2   Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.

                                     -3-
J-S47037-20

not receive the PCRA court’s May 24, 2018 order dismissing his petition. He

asserts that he was unaware the PCRA court had issued a final order

dismissing his petition until receiving the court’s response to his petition to

compel a ruling.

      Upon review of the record, we determine that Appellant’s untimely-

filed notice of appeal does not impact our ability to review his case. Although

Rule 105(b) prohibits this Court from enlarging the time for filing a notice of

appeal, the comment to that rule clarifies that subsection (b) “is not

intended to affect the power of a court to grant relief in the case of fraud or

breakdown in the processes of a court.” Pa.R.A.P. 105(b); Note to Pa.R.A.P.

105. The record makes clear there was a breakdown in the process of the

PCRA court in this case.

      Our Rules of Criminal Procedure require specific notice of a dismissal of

a PCRA petition without a hearing. Pa.R.Crim.P. 907(4) provides:

      When the petition is dismissed without a hearing, the judge
      promptly shall issue an order to that effect and shall advise the
      defendant by certified mail, return receipt requested, of the
      right of appeal from the final order disposing of the petition and
      of the time limits within which the appeal must be filed. The
      order shall be filed and served as provided in Rule 114.

Pa.R.Crim.P. 907(4) (emphasis added). Pursuant to Rule 114, service shall

be prompt and in writing by “sending a copy to an unrepresented party by




                                     -4-
J-S47037-20

certified, registered, or first class mail addressed to the party’s place of ...

confinement.” Pa.R.Crim.P. 114(B)(3)(a)(v).3

      In this case, although the docket indicates that the clerk of courts

attempted to serve Appellant, a series of errors and failure to comply with

Rule 907(4) prevented Appellant from receiving notice of the dismissal. A

handwritten notation indicates that on May 25, 2018, the clerk of courts sent

the May 24, 2018 dismissal order to Appellant by “mail” without further

indication of the method. Order of Court, 5/24/2018, at 1. However, the

next docket entry indicates the order had been returned to the clerk on May

31, 2018. An envelope that was returned bears a notation by the United

States Postal Service that the mail was “attempted – not known - unable to

forward.” The PCRA court had expressly directed in the order that the clerk

of courts serve Appellant a copy of the May 24, 2018 order by certified mail,

return receipt requested as Pa.R.Crim.P. 907(4) requires, but the cancelled

postage on the envelope reveals that the clerk sent the order via first-class

mail instead.

      Furthermore, the clerk failed to include Appellant’s inmate number in

the address and listed Appellant’s address as the address for Federal

Correctional Institute (FCI) Allenwood in White Deer, PA. However, Appellant

3  Combined, Rules 907 and 114 permit the dismissal order to be mailed via
first-class mail, but only if a notice of appellate rights and timeframes is sent
separately via certified mail, return receipt requested. PCRA courts
frequently include the notice within the order, which then triggers the
requirement that the combined order and notice be sent via certified mail.

                                      -5-
J-S47037-20

had informed the court on February 23, 2018, that he had been transferred

from FCI Allenwood to FCI McKean.4 The record does not indicate that the

court made any further attempts to provide Appellant with a copy of the May

24, 2018 order until Appellant inquired about the status in December 2018

via his petition to compel a ruling. At that point, the clerk mailed the order

to SCI McKean using both the physical address of the prison and the inmate

mailing address.

      The failure to comply with Rule 907(4) by sending notice of the

dismissal and Appellant’s appeal rights via certified mail, return receipt

requested, the failure to use Appellant’s inmate number in the address, and

the clerk’s sending of the notice to a correctional institute the court knew or

should have known no longer housed Appellant all cause us to conclude

there was a breakdown in the processes of the court. Accordingly, we do not

quash Appellant’s appeal based upon his untimely-filed notice of appeal. See

Commonwealth v. Khalil, 806 A.2d 415, 421 (Pa. Super. 2002) (providing

that failure of trial court to inform appellant of appeal rights was a

breakdown of court’s processes that caused appellant to file an untimely

appeal, and this Court had jurisdiction to proceed in untimely-filed appeal).



4 Appellant conveyed the change of address in his request for an extension
of time to file a response to the Rule 907 notice. The March 5, 2018 order
granting his request instructed the clerk to send the order to FCI McKean.
The docket indicates that the March 5, 2018 order was returned to the clerk
with a checkmark next to a line stating “CANNOT IDENTIFY (NAME AND
NUMBER).” The returned envelope does not show which address was used.

                                     -6-
J-S47037-20

      However, before we may proceed to address the merits of Appellant’s

appeal, he must overcome another obstacle: the untimely filing of his PCRA

petition. The timeliness of the filing of a post-conviction petition is

jurisdictional. Commonwealth v. Robinson, 12 A.3d 477, 479 (Pa. Super.

2011). Neither this Court nor the PCRA court has jurisdiction to address the

merits of an untimely-filed petition. Commonwealth v. Leggett, 16 A.3d

1144, 1145 (Pa. Super. 2011). Any PCRA petition, including second and

subsequent petitions, must either (1) be filed within one year of the

judgment of sentence becoming final, or (2) plead and prove a timeliness

exception. 42 Pa.C.S. § 9545(b). At the time Appellant filed his PCRA

petition, the PCRA also required a petitioner invoking a time-bar exception to

plead and prove that he filed his petition within 60 days of the date the claim

could have been presented. See 42 Pa.C.S. § 9545(b)(2) (effective from

1995 to 2018).5 “For purposes of [the PCRA], a judgment [of sentence]

becomes final at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.” 42 Pa.C.S.

§ 9545(b)(3).




5 On October 24, 2018, the General Assembly amended subsection
9545(b)(2) in order to extend the time for filing a petition from 60 days to
one year from the date the claim could have been presented. See 2018
Pa.Legis.Serv.Act 2018-146 (S.B. 915), effective December 24, 2018.

                                     -7-
J-S47037-20

      Appellant’s judgment of sentence became final in April 2014. Because

the instant petition was filed approximately three years after his sentence

became final, the petition is untimely on its face. In his petition, Appellant

neither pleaded nor proved an exception to the PCRA time bar. This is fatal

to his claim. Commonwealth v. Brown, 111 A.3d 171, 179 (Pa. Super.

2015) (holding petitioner must plead and prove a time-bar exception in the

petition to establish jurisdiction). Appellant later attempted to invoke the

newly-discovered fact exception to the PCRA’s time bar in his responses to

counsel’s Turner/Finley letter and the PCRA court’s Rule 907 notice, and in

his brief on appeal, arguing that he did not learn until early 2017 that his

Superior Court appeal had been dismissed in 2014. However, to receive the

benefit of this exception, Appellant must plead and prove that a fact that he

had newly discovered could not have been ascertained by the exercise of

due diligence. The PCRA court concluded that there was no dispute of

material fact over whether Appellant exercised due diligence because

Appellant offered no reasonable explanation as to why he waited four years

after his appeal had been filed to inquire about the status of his appeal.

      “Due diligence demands that the petitioner take reasonable steps to

protect his own interests. A petitioner must explain why he could not have

learned the new fact(s) earlier with the exercise of due diligence. This rule is

strictly enforced.” Brown, 111 A.3d at 176. Due diligence “does not require

perfect vigilance nor punctilious care, but rather it requires reasonable


                                     -8-
J-S47037-20

efforts by a petitioner, based on the particular circumstances to uncover

facts that may support a claim for collateral relief.” Commonwealth v.

Brensinger, 218 A.3d 440, 449 (Pa. Super. 2019) (en banc) (citation and

internal quotation marks omitted). “As such, the due diligence inquiry is

fact-sensitive and dependent upon the circumstances presented.” Id.

     Appellant asserts that he did not receive a March 28, 2014 letter from

Attorney Tobias informing him that his appeal had been decided because he

transferred to federal prison around that time. He further asserts that

because he had counsel, he was relying upon her to keep him informed and

assumed the appeal was still pending. According to Appellant, he requested

transcripts and documents from this Court in late January 2017 to assist him

in defending against a sentence enhancement in his federal court case. It

was around this time that he learned that his appeal had been decided in

2014. He then filed the PCRA petition asserting that Attorney Tobias

rendered ineffective assistance of counsel by failing to consult with him

regarding his appeal options once this Court had affirmed his judgment of

sentence. Appellant argues he exercised due diligence because he relied

upon Attorney Tobias to keep him informed and he assumed the appeal was

pending, and Attorney Tobias failed to keep him informed by following up to

her initial letter after she did not hear from him or having a direct

conversation with him.




                                   -9-
J-S47037-20

      This argument does not establish due diligence. This Court has held

long ago that an allegation regarding ineffectiveness of counsel does not

save a petition from the PCRA time bar. Commonwealth v. Carr, 768 A.2d

1164, 1168 (Pa. Super. 2001). Due diligence requires petitioners to take

steps to protect their own interests such as by contacting their counsel or

the clerk of courts within a reasonable time. Id.; see also Commonwealth

v. Bennett, 930 A.2d 1264, 1274 (Pa. 2007) (remanding for factual

determination of whether petitioner’s written inquiries were sufficient to

demonstrate his due diligence of learning that his counsel abandoned him

and that his appeal had been dismissed for counsel’s failure to file a brief).

Waiting until 2017 to inquire about the status of an appeal filed in 2013 is

not a reasonable effort to protect one’s own interests. Therefore, Appellant

has failed to establish that he exercised due diligence, and the PCRA court

did not err in dismissing without a hearing his petition as untimely filed.

      Based on the foregoing, we affirm the dismissal of Appellant’s PCRA

petition.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 02/19/2021

                                     - 10 -